Case: 11-31168     Document: 00512028381         Page: 1     Date Filed: 10/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 22, 2012
                                     No. 11-31168
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WILLIAMS RUBEN RAMOS-CASTILLO, also known as Alexia Ortiz,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CR-78-1


Before DAVIS, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Williams Ruben Ramos-Castillo (Ramos) appeals the sentence he received
following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C.
§ 1326.      Ramos argues that his within-guidelines 50-month sentence is
substantively unreasonable because it was greater than necessary to satisfy the
sentencing goals outlined in 18 U.S.C. § 3553(a). He asserts that the district
court should have sentenced him below the guidelines range of imprisonment
because the unlawful reentry Guideline is not empirically based and effectively

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-31168   Document: 00512028381     Page: 2   Date Filed: 10/22/2012

                                 No. 11-31168

double counts a prior conviction and because his individual characteristics
warranted a lower sentence.
      The substantive reasonableness of a sentence is reviewed for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Although Ramos
argued for a downward variance, he failed to object after the imposition of his
sentence, such that review is arguably for plain error. See United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007); but see United States v. Flanagan,
87 F.3d 121, 124 (5th Cir. 1996). This court need not determine whether plain
error review is appropriate because Ramos’s arguments fail even under the
abuse-of-discretion standard of review. See United States v. Rodriguez, 523 F.3d
519, 525 (5th Cir. 2008).
      Ramos’s arguments regarding the reentry Guideline are foreclosed by this
court’s precedent. See United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir.
2009). Further, he has not rebutted the presumption of reasonableness that
applies to his within-guidelines sentence.      See United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir. 2008); United States v. Gomez-Herrera,
523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                        2